Order entered July 27, 2017




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-17-00064-CR

                                RICKY ROBLEDO, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 283rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F13-53839-T

                                           ORDER
        Before the Court is appellant’s July 26, 2017 second motion for extension of time to file

his brief. We GRANT the motion and ORDER appellant’s brief due on or before August 25,

2017.


                                                      /s/   LANA MYERS
                                                            JUSTICE